Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 7-15, 17-18, 21-24 are allowed.
Claims 6, 16, 19, 20 are amended.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email with Cody Stump at 02/11/2022.
The application has been amended as follows:

PROPOSED EXAMINER AMENDMENTS TO CLAIMS


1.	(Currently Amended) A computing system, comprising:
	a first cloud computing system comprising:
		one or more memories storing instructions; [[and]]
one or more hardware processors configured to execute the instructions to cause the first cloud computing system to host:
a probe system configured to retrieve a list of events from a second cloud computing system, wherein the list of events is representative of changes to resources managed by the second cloud computing system separately from the first cloud computing system, and wherein the probe system is configured to apply event consolidation to filter the list of events into a subset of events; 
subset of events to retrieve a payload for an event in the list of events; and
an update system configured to communicate the changes to the resources managed by the second cloud computing system to a configuration management database (CMDB) of the first cloud computing system based on the payload; and
a communication interface configured to facilitate communication of data between the first cloud computing system and the second cloud computing system, and wherein the payload retrieved by the sensor system is communicated via the communication interface from the second cloud computing system to the first cloud computing system.

2.	(Previously Presented) The computing system of claim 1, wherein the CMDB is configured to manage a plurality of configuration items (CIs).

3.	(Previously Presented) The computing system of claim 1, wherein the update system comprises a pattern system configured to execute at least one pattern based on a resource type of the event to update the CMDB.

4.	(Previously Presented) The computing system of claim 3, wherein the at least one pattern comprises a user customized pattern.

5.	(Currently Amended) The computing system of claim 1, wherein the communication interface comprises a management, instrumentation, and discovery (MID) server 

6.	(Cancelled)

7.	(Currently Amended) The computing system of claim [[6]]1, wherein the sensor system is configured to process only the subset of events to retrieve the payload.

8.	(Previously Presented) The computing system of claim 1, wherein the payload comprises a deletion of a resource of the resources, and wherein the update system is configured to update the CMDB by storing an “absent” record.

9.	(Previously Presented) The computing system of claim 1, wherein the probe system, the sensor system, or a combination thereof, is configured to be executable via a timed schedule of execution.



11.	(Previously Presented) The computing system of claim 10, wherein the hash comprises a result of processing a timestamp of the last event via a hash function.

12.	(Currently Amended) A method, comprising:
	retrieving, via a probe system hosted by a first cloud computing system, a list of events from a second cloud computing system, wherein the list of events is representative of changes to resources managed by the second cloud computing system, separately from the first cloud computing system;
applying, via the probe system hosted by the first cloud computing system, an event consolidation process to derive a subset of the list of events;
	processing, via a sensor system hosted by the first cloud computing system, the subset of the list of events to retrieve a payload for an event in the list of events; [[and]]
	communicating, via an update system hosted by the first cloud computing system, the changes to the resources managed by the second cloud computing system to a configuration management database (CMDB) of the first cloud computing system based on the payload; and
facilitating communication of data between the first cloud computing system and the second cloud computing system via a communication interface, wherein the payload retrieved by the sensor system is communicated via the communication interface from the second cloud computing system to the first cloud computing system.

13.	(Previously Presented) The method of claim 12, comprising managing a plurality of configuration items (CIs) via the CMDB.

14.	(Previously Presented) The method of claim 12, wherein communicating the changes to the CMDB comprises executing a pattern, updating a table included in the CMDB, or a combination thereof.

15.	(Currently Amended) The method of claim 12, wherein the communication interface comprises 

16.	(Cancelled) 


	retrieve, via a probe system hosted by a first cloud computing system, a list of events from a second cloud computing system, wherein the list of events is representative of changes to resources managed by the second cloud computing system, separately from the first cloud computing system;
	apply, via the probe system hosted by the first cloud computing system, an event consolidation process to derive a subset of the list of events;
	process, via a sensor system hosted by the first cloud computing system, the subset of the list of events to retrieve a payload for an event in the list of events; and
	communicate, via an update system hosted by the first cloud computing system, the changes to the resources managed by the second cloud computing system to a configuration management database (CMDB) of the first cloud computing system based on the payload, wherein the first cloud computing system comprises a communication interface configured to facilitate communication of data between the first cloud computing system and the second cloud computing system, and wherein the payload retrieved by the sensor system is communicated via the communication interface from the second cloud computing system to the first cloud computing system.

18.	(Previously Presented) The computer-readable medium of claim 17, wherein the instructions comprise instructions to: 
	manage a plurality of configuration items (CIs) via the CMDB.

19.	(Cancelled)

20.	(Cancelled) 

21.	(Previously Presented) The computing system of claim 1, wherein the first cloud computing system is provided by a first cloud computing provider, and wherein the second cloud computing system is provided by a second cloud computing provider that is different from the first cloud computing provider.

22.	(New) The computing system of claim 1, wherein the sensor system is configured to process both the list of events and the subset of events to retrieve the payload.  

23.	(New) The method of claim 12, comprising processing, via the sensor system hosted by the first cloud computing system, both the list of events and the subset of the list of events to retrieve the payload.  


Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

BHUPATI et al. (U.S. Patent Application: 20200379744) teaches A system and method for management of updates across a plurality of enterprise computing devices. The system is configured to receive telemetry about the enterprise computing devices that will be used to develop a rollout strategy for upcoming updates. The system provides IT administrators with a user interface for modifying and customizing the rollout strategy. The proposed system and method can significantly improve the efficiency of regular update deployments to enterprise computing devices, and reduce the network cost associated with such deployments. (See Abstract)

Medam et al.  (U.S. Patent Application:  20190306010) teaches Embodiments include a multi-tenant cloud system with a first data center and a second remote data center. The first data center authenticates a first client and stores resources that correspond to the first client, and is in communication with the second data center. The second data center authenticates the first client and replicates the resources. The first data center receives a write request for the first client, writes the write request and generates change event messages in a first order. The first data center pushes the change event messages to the second data center via REST API calls. In response to receiving the change event messages, the second data center is configured to write the change event messages in the first order to its local database. (abstract)

BUSJAEGER et al.  (U.S. Patent Application: 20200250172) teaches Systems, methods, and computer-readable media for event sourcing datastores are provided. Events are sent to an event sourcing datastore (ESDS) from an external service, and the events are appended to an event log. The ESDS maintains the event log in one table and the events are automatically aggregated via streaming. The ESDS is linearly scalable, and enforces uniqueness, consistency, and user-defined constraints when appending events to the event log. The aggregate state is computed asynchronously and transparently cached, which provides increased read throughput and reduced latency. Other embodiments may be described and/or claimed. (abstract).

Puvvada et al.  (U.S. Patent Application: 20180322163 ) teaches A system, method, and non-transitory computer-readable storage medium are provided for configuration management identification rule testing. The system includes a processor and a memory. The memory includes instructions executable by the processor to identify, using an identification rule, criterion attributes corresponding to a selected configuration item class and to identify, using the identification rule, a container level associated with the selected configuration item class. The memory further includes instructions executable by the processor to identify container level criterion attributes corresponding to the container level and to receive respective values associated with at least one of the criterion attributes and at least one of the container level criterion attributes. The memory further includes instructions executable by the processor to generate a configuration management database payload using the respective values, simulate identification of the configuration management database payload using the identification rule, and generate debugging information associated with the simulated identification. (abstract).

However, the prior art of records fail to teach or suggest individually or in combination:
A computing system, comprising: a first cloud computing system comprising: one or more memories storing instructions; one or more hardware processors configured to execute the instructions to cause the first cloud computing system to host: a probe system configured to retrieve a list of events from a second cloud computing system, wherein the list of events is representative of changes to resources managed by the second cloud computing system separately from the first cloud computing system, and wherein the probe system is configured to apply event consolidation to filter the list of events into a subset of events; a sensor system configured to process the subset of events to retrieve a payload for an event in the list of events; and an update system configured to communicate the changes to the resources managed by the second cloud computing system to a configuration management database (CMDB) of the first cloud computing system based on the payload; and a communication interface configured to 

Dependent claims 2-5, 7-11, 21-22 are further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 12.
Dependent claims 13-15, 23 further limits allowed independent claim 12; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 17.
Dependent claims 18, 24 further limits allowed independent claim 17; therefore, they are also allowed.

Accordingly, claims 1-5, 7-15, 17-18, 21-24 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449